Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby R. Knox seeks to appeal the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012) for failure to state a claim. On direct appeal, this court affirmed the district court’s order. Knox v. Davis, 516 Fed.Appx. 287 (4th Cir.2013). In August 2013, Knox filed another notice of appeal of the district court’s order. However, because we have previously affirmed the district court’s judgment, we dismiss the appeal as duplicative and untimely. We also deny Knox’s pending motions, including his motions for protective order, motion to appoint counsel, and motion for transcripts at the government’s expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.